Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeremiah Harris Spencer, Appellant                    Appeal from the 355th District Court of
                                                      Hood County, Texas (Tr. Ct. No.
No. 06-13-00085-CR        v.                          CR11397).         Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jeremiah Harris Spencer, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 7, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk